Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 01/28/22021.
Claims 21, 28 and 35 are amended by the Applicants.
Claims 1-20, 23, 30 and 37 cancelled by the Applicants.
Claims 21-22, 24-29, 31-36 and 38-40 are allowed.

Examiner’s Interview Summary
In view of the compact prosecution, examiner requested to file terminal disclaimer for the outstanding double patenting rejections. Mr. Li agreed and filed the terminal disclaimer.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,430,315 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of a method for classifying warning messages generated by software developer tools. The cited prior art taken alone or in combination fail to  “…based on the second data set, selecting, by the hardware processor, at least one feature from the plurality of features, wherein selecting the at least one feature comprises selecting the at least one feature that is clustered above a cut-off value, wherein the cut-off value is a Spearman value; generating, by the hardware processor, a third data set by filtering the second data set with the selected at least one feature; determining, by the hardware processor, a machine learning classifier based on the third data set, wherein determining the machine learning classifier comprises dividing the third data set into a training data set and a testing data set; and classifying, by the hardware processor, a second warning message generated based on a second set of software codes to one of the plurality of class labels using the machine learning classifier, wherein the second set of software codes is different than the first set of software codes” as recited in claim 21, “…based on the second data set, select at least one feature from the plurality of features, wherein selecting the at least one feature comprises selecting the at least one feature that is clustered above a cut-off value, wherein the cut-off value is a Spearman value; generate a third data set by filtering the second data set with the selected at least one feature; determine a machine learning classifier based on the third data set, wherein determining the machine learning classifier comprises dividing the third data set into a training data set and a testing data set; and classify a second warning message generated based on a second set of software codes to one of the plurality of class labels using the machine learning classifier, wherein the second set of software codes is different than the first set of software codes” as recited in claim 30 and “…based on the second data set, selecting at least one feature from the plurality of features, wherein selecting the at least one feature comprises selecting the at least one feature that is clustered above a cut-off value, wherein the cut-off value is a Spearman value; generating a third data set by filtering the second data set with the selected at least one feature; determining a machine learning classifier based on the third data set, wherein determining the machine learning classifier comprises dividing the third data set into a training data set and a testing data set; and classifying a second warning message generated based on a second set of software codes to one of the plurality of class labels using the machine learning classifier, wherein the second set of software codes is different than the first set of software codes” as recited in claim 35.The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Related cited prior:
Ghazarian et al. discloses software development is to decompose complex problems into recognizable sub-problems with predefined solutions, hence promoting both the quality of the resulting software product and the efficiency of the development process through the reuse of optimal solutions (e.g., best practices). Unfortunately, due to the opportunistic (i.e., nonsystematic and subjective) element inherent in the process of recognizing conventional patterns in a problem context, the full potential of a pattern-driven problem-solving strategy has 

Couto et al. discloses static analysis tools for detecting defects in software systems, there is still no consensus on the actual gains that such tools introduce in software development projects. Therefore, this article reports a study carried out to evaluate the degree of correspondence and correlation between postrelease defects (i.e., field defects) and warnings issued by FindBugs, a bug finding tool widely used in Java systems. The study aimed to evaluate two types of relations: static correspondence (when warnings contribute to find the static program locations changed to remove field defects) and statistical correlation (when warnings serve as early indicators for future field defects). As a result, we have concluded that there is no static correspondence between field defects and warnings. However, statistical tests showed that there is a moderate level of correlation between warnings and such kinds of software defects.
Khalaf et al. discloses Floods are common natural disasters that cause severe devastation of any country. They are commonly caused by precipitation and runoff of rivers, particularly during 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193